Exhibit 10.9

 

FORM OF

FIRST AMENDMENT TO SECURITY AGREEMENT

 

This First Amendment to Security Agreement (this “Amendment”) dated as of
____________, is among Xenetic Biosciences, Inc., a Nevada corporation (the
“Company”), all of the subsidiaries of the Company (such subsidiaries, the
“Guarantors” and together with the Company, the “Debtors”) and the holder(s) of
the Company’s Ten Percent (10%) Senior Secured Collateralized Convertible
Promissory Note dated July 1, 2015, in the original principal amount of
$3,000,000 (the “Original Note”) and the Company’s Ten Percent (10%) Senior
Secured Collateralized Convertible Promissory Notes (the “New Notes”) issued in
installments as set forth in the Securities Purchase Agreement, dated as of June
9, 2015, as amended (the “Securities Purchase Agreement”) signatory hereto, its
endorsees, transferees and assigns (collectively, the “Secured Parties”).

 

WHEREAS, the Company and the Secured Parties are parties to that certain
Security Agreement, dated as of July 1, 2015 (as the same is being amended by
this Amendment, and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which the Company granted a security interest to the Secured Parties
in substantially all of the assets of Debtors in connection with the Company’s
issuance of the Original Note pursuant to the Securities Purchase Agreement.

 

WHEREAS, the Company and AS Kevelt, a subsidiary of the Secured Parties, has
entered into that certain Asset Purchase Agreement, dated as of November [__],
2015 (the “Asset Purchase Agreement”), pursuant to which the Company will
purchase certain assets of AS Kevelt and, as part of the transactions
contemplated thereby, Secured Party will purchase from the Company the New
Notes.

 

WHEREAS, the parties have amended certain provisions of the Securities Purchase
Agreement (the “SPA Amendment”), to reflect the purchase of the New Notes and
desire to amend certain provisions of the Security Agreement to provide that the
security interests granted therein secure the obligations of Debtors under the
Original Note and the New Notes.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

Amendments and Reaffirmation

 

1.1          Amendments.

 

(a)          The introductory clause of Section 1 of the Security Agreement is
hereby deleted in its entirety and replaced with the following:

 

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement, as amended by the SPA Amendment, shall have the
meanings given such terms in the Securities Purchase Agreement as such terms may
be amended by the SPA Amendment.

 



1

 

 

(b)          Section 1(a) of the Security Agreement is hereby amended by adding
the following to the definition of “Collateral” as clause (x) and renumbering
current clause (x) as clause (xi):

 

“(x) All Purchased Assets (as defined in the Asset Purchase Agreement); and”

 

(c)          Section 1(e) of the Security Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Obligations” means all of the liabilities and obligations (primary, secondary,
direct, contingent, sole, joint or several) due or to become due, or that are
now or may be hereafter contracted or acquired, or owing to, of any Debtor to
the Secured Parties, including, without limitation, all obligations under this
Agreement, the Note, the New Notes, the Guarantee, and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Note and New Notes and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Debtors from time to time under or in connection with
this Agreement, the Note, the New Notes, the Guarantee, and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

 

1.2          Reaffirmation.

 

(a)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of each of the Company and the Secured Parties and constitutes,
in all material respects, a legal, valid and binding obligation of each of the
Company and the Secured Parties, enforceable against such party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general.

 

(b)          After giving effect to this Amendment, the representations and
warranties contained in the Security Agreement and the other Transaction
Documents are true and correct in all material respects.

 

(c)          Except as set forth expressly herein, all terms of the Security
Agreement, as amended hereby, and the other Transaction Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Company and the Secured Parties.

 

 

(Signature Pages Follow)

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

XENETIC BIOSCIENCES, INC.

 

By:__________________________________________

Name: M. Scott Maguire

Title:

 

Xenetic Biosciences (UK) Limited

 

By:__________________________________________

Name: M. Scott Maguire

Title:

 

Lipoxen Technologies Limited

 

By:__________________________________________

Name: M. Scott Maguire

Title:

 

Xenetic Bioscience, Incorporated

 

By:__________________________________________

Name: M. Scott Maguire

Title:

 

SymbioTec GmbH

 

By:__________________________________________

Name: M. Scott Maguire

Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR THE SECURED PARTIES FOLLOWS]

 



3

 




[SIGNATURE PAGE OF SECURED PARTIES]

 

Name of Investing Entity: __________________________

 

Signature of Authorized Signatory of Investing entity: _________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

 

 

 

OPKO Pharmaceuticals, LLC

 

By: ____________________________

 

Name: __________________________

 

Title: ___________________________

 

 



4

 

